UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2444



TIMOTHY SCOTT,

                                            Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-697-BR)


Submitted:   February 12, 1998         Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil action. We have reviewed the record and the district

court's opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.

Scott v. UPS, No. CA-97-697-BR (E.D.N.C. Sept. 10, 1997).   See 28

U.S.C.A. § 1915(e) (West Supp. 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2